Case 2:20-cv-08978-ES-MAH Document 4-4 Filed 07/17/20 Page 1 of 1 PagelD: 52

United States District Court

Southern District of New York

Certificate of Good Standing

I, Ruby J. Krajick, Clerk of Court, Certify that

JOSEPH ALEXANDER HOOD , II , Bar #
JA4625

 

 

was duly admitted to practice in the Court on

August 13, 2015

 

and is in good standing as a member of the Bar of this Court

Dated at
area 4 500 Pearl st. On

New York, New York May 19, 2020

 

Ruby J. Krajick By
Clerk of Court

 

 
